--------------------------------------------------------------------------------

Exhibit 10.1
 
 
SECOND SUPPLEMENTAL INDENTURE

 
SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of September 2,
2016, among TerraForm Global Operating, LLC, a Delaware limited liability
company (the “Issuer”), the Guarantors (as defined in the Indenture referred to
below) party hereto and U.S. Bank National Association, as trustee under the
Indenture referred to below (the “Trustee”).


WITNESSETH


WHEREAS, the Issuer has heretofore executed and delivered to the Trustee an
indenture, dated as of August 5, 2015, as supplemented by the first supplemental
indenture, dated as of November 4, 2015 (as so supplemented, the “Indenture”),
providing for the issuance of 9.75% Senior Notes due 2022 (the “Notes”);


WHEREAS, under Section 9.01 of the Indenture, without the consent of any Holder,
the Issuer, the Guarantors and the Trustee may amend or supplement the
Indenture, the Notes or the Note Guarantees to, among other things, (i) cure any
ambiguity, mistake, defect or inconsistency or (ii) make any change that would
provide any additional rights or benefits to the Holders or that does not
adversely affect the legal rights hereunder of any Holder;


WHEREAS, under Section 9.02 of the Indenture, subject to certain exceptions, the
Issuer and the Trustee may amend or supplement the Indenture, the Notes and the
Note Guarantees, with the consent of the Holders of at least a majority in
aggregate principal amount of the then outstanding Notes;


WHEREAS, on or prior to the date hereof, the Holders of at least a majority in
aggregate principal amount of the then outstanding Notes have consented to
certain amendments to the Indenture, as set forth in Article I herein, pursuant
to a consent solicitation as contemplated by the Consent Solicitation Statement
and the related Letter of Consent, each dated August 26, 2016, of the Issuer;


WHEREAS, the Issuer, the Guarantors and the Trustee desire to execute and
deliver this Supplemental Indenture and, in accordance with the requirements of
the Indenture, the Issuer has delivered an Officer’s Certificate and an Opinion
of Counsel to the Trustee; and


WHEREAS, pursuant to Sections 9.01 and 9.02 of the Indenture, the Issuer, the
Guarantors and the Trustee are authorized to execute and deliver this
Supplemental Indenture.



--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Issuer,
the Guarantors and the Trustee mutually covenant and agree for the equal and
ratable benefit of the Holders as follows:


ARTICLE I.          AMENDMENTS TO THE INDENTURE.
 
SECTION 1.1          The Table of Contents of the Indenture is hereby amended by
changing the reference to “Section 4.18  Covenant Fall Away” to “Section 4.18
Intentionally omitted” and adding the following entries in proper numerical
order:
 
“Section 4.19          Cancellation of Notes Held by Certain Persons
  Section 4.20          Limitation on Excess Settlement Amounts
  Section 4.21          Repayment of and Reborrowing under Credit Facility
  Section 4.22          Additional Advisor Disclosure”


SECTION 1.2          Section 1.01 of the Indenture is hereby amended to add the
following definitions in proper alphabetical order:


“Advisor Disclosure Letter” means the letter agreement dated September 2, 2016
between the Parent, Willkie Farr & Gallagher LLP, and Evercore Group L.L.C. (or
with replacement parties in accordance with such agreement).
 
“Chapter 11” means Title 11 of the U.S. Code.
 
“Equity Restricted Payment” means (i) Restricted Payments under clause (1) of
Section 4.07(a) on account of Parent’s Equity Interests or to the direct or
indirect holders of the Parent’s Equity Interests, (ii) Restricted Payments
under clause (2) of Section 4.07(a) made to purchase, redeem or otherwise
acquire or retire for value any Equity Interests of the Parent or any direct or
indirect parent entity of the Parent, or (iii) any other Restricted Payment to
TerraForm for the purpose of declaring or paying any dividend or making any
other payment or distribution on account of TerraForm’s Equity Interests or
purchasing, redeeming or otherwise acquiring or retiring for value any Equity
Interests of TerraForm.


“Excess Settlement Amount” means the amount of Net Settlement Payments paid in
excess of $5 million in cash.


“Independent Board” means (a) at any time TerraForm is the sole managing member
of the Parent, a Board of Directors of TerraForm a majority of which consists of
Sponsor Independent Directors; provided that, for the avoidance of doubt, the
Board of Directors of TerraForm as existing on September 2, 2016 shall be an
“Independent Board” for purposes of this clause (a) and the members of the
Corporate Governance and Conflicts Committee of TerraForm and the current
Interim Chief Executive Officer of Terraform shall be a Sponsor Independent
Director under the facts as of September 2, 2016; and (b) at any time TerraForm
is not the sole managing member of the Parent, the Board of Directors of the
Parent a majority of which consists of Sponsor Independent Directors.
 
“Junior Claim” means (a) a claim against the Issuer or any Guarantor that would
be subordinated to the Issuer’s obligations under this Indenture and the Notes,
or such Guarantor’s obligations under its Note Guarantee, under 11 U.S.C. Sec.
510 (or any successor statute) in a hypothetical Chapter 11 case where the
Issuer or such Guarantor were a debtor, or (b) any claim against TerraForm
(other than related to tax claims); provided, however, that a claim shall not be
a Junior Claim hereunder to the extent that the Parent, the Issuer or a
Restricted Subsidiary is directly or indirectly liable for such claim and the
claim against the Parent, the Issuer or such Restricted Subsidiary is not a
claim of the type set forth in clause (a) hereof.  For purpose of this
definition, “claim” has the meaning set forth in 11 U.S.C. Sec. 101(5).
-2-

--------------------------------------------------------------------------------



“M&A Transaction” means any transaction or series of related transactions
(including, without limitation, any merger, business combination or
consolidation) the result of which would be (a) a Change of Control,
(b) consolidation or merger of TerraForm, the Parent or the Issuer into another
Person (whether or not TerraForm, the Parent or the Issuer is the surviving
person) or (c) a sale, assignment, transfer, conveyance, or other disposition of
all or substantially all of the properties or assets of TerraForm or Terraform
and its Subsidiaries taken as a whole, the Parent or the Parent and its
Subsidiaries taken as a whole or the Issuer or the Issuer and its Subsidiaries
taken as a whole, in one or more related transactions, to another Person.
 
“Net Settlement Payments” means aggregate cash payments by the Parent, the
Issuer or any Restricted Subsidiary in connection with the settlement of any
litigation claim (or any cash payment made by the Parent, the Issuer or a
Restricted Subsidiary to an affiliate, including TerraForm, in consideration of
the settlement of any litigation claim), excluding (A) payments in respect of
professional fees and expenses, (B) payments reimbursed or any amount reasonably
expected to be covered by insurance and (C) payments with respect to which
reimbursement has actually been received from any party other than Terraform or
any of its Subsidiaries.
 
“Pending” means, as to any transaction, that the transaction is the subject of a
binding commitment or agreement as of September 2, 2016 (other than the Amended
and Restated Equity Interest Purchase and Sale Agreement, dated as of December
1, 2015, between TerraForm Global, LLC and SunEdison Holdings Corporation) or
was listed as a “Pending Acquisition” in the Registration Statement on Form S-1
of TerraForm dated July 31, 2015, and in each case has not been terminated or
waived.
 
“Sponsor Disposition and Offer” means (a) a direct or indirect sale or other
disposition of all or substantially all of the equity interests in TerraForm
held by the Sponsor and its Subsidiaries (other than the TerraForm Parties)
(including through an M&A Transaction or through the acquisition of the
applicable Sponsor or Subsidiary entity or entities holdings such interests)
(such sale, a “Sponsor Disposition”) with (b) (A) an offer made pursuant to
section 4.15 or (B) an offer (or binding agreement to make an offer) by
TerraForm (or one of its affiliates) or a third party to each Holder to
repurchase all or any part (being not less than $2,000 or an integral multiple
in excess of $1,000) of the Holder’s Notes, at a purchase price in cash at least
equal to 101% of the aggregate principal amount of Notes repurchased, plus
accrued and unpaid interest, if any, on the Note repurchased on the date of
purchase, on terms no less favorable to Holders than those contained in Section
4.15, except that notice of such offer may be delivered to each Holder (with a
copy to the Trustee) within 90 days following the completion of such Sponsor
Disposition.


-3-

--------------------------------------------------------------------------------



“Sponsor Independent Director” means a person other than (a) an executive
officer, employee or director of a Sponsor Related Party (other than an
executive officer for the TerraForm Parties) or (b) any other individual having
a relationship which, in the opinion of the Parent’s Board of Directors, would
interfere with the exercise of independent judgment in carrying out the
responsibilities of a director of the Parent; provided, however, “Sponsor
Independent Director” shall not include (A) a director who is, or at any time
during the past three years was, employed by a Sponsor Related Party (other than
as an executive officer for the TerraForm Parties); (B) a director who accepted
or who has a Family Member who accepted any compensation from the Sponsor
Related Parties in excess of $120,000 during any period of twelve consecutive
months within the three years preceding the determination of independence, other
than the following: (i) compensation for board or board committee service; (ii)
compensation paid to a Family Member who is an employee or executive officer of
a Sponsor Related Party; (iii) benefits under a tax-qualified retirement plan,
or non-discretionary compensation; or (iv) compensation for service as an
executive officer for the TerraForm Parties or as an employee primarily
dedicated to performing services for the TerraForm Parties; (C) a director who
is a Family Member of an individual who is, or at any time during the past three
years was, employed by the Sponsor Related Parties as an executive officer
(other than as an executive officer for the TerraForm Parties or as an employee
primarily dedicated to performing services for the TerraForm Parties); (D) a
director who is, or has a Family Member who is, a partner in, or a controlling
shareholder or an executive officer of, any organization (other than the
TerraForm Parties) to which a Sponsor Related Party made, or from which the
Sponsor Related Party received, payments for property or services in the current
or any of the past three fiscal years that exceed 5% of the recipient’s
consolidated gross revenues for that year, or $200,000, whichever is more, other
than the following: (i) payments arising solely from investments in the
Company’s securities; or (ii) payments under non-discretionary charitable
contribution matching programs.  For purposes of this definition, “Family
Member” means a person’s spouse, parents, children and siblings, whether by
blood, marriage or adoption, or anyone residing in such person’s home.
 
“Sponsor Related Parties” means the Sponsor or its Subsidiaries (other than the
TerraForm Parties).
 
“TerraForm Parties” TerraForm or its Subsidiaries or TerraForm Power, Inc. or
its Subsidiaries.


SECTION 1.3          The definition of “Cumulative CAFD” in the Indenture is
hereby amended to change the reference to “2015” to “2016.”


SECTION 1.4          The definition of “Permitted Investment” in the Indenture
is hereby amended to:


(a)          add at the end of clause (2)(ii) “provided in each case that until
the occurrence of a Sponsor Disposition and Offer, such Investments must be
existing or Pending as of September 2, 2016;”


-4-

--------------------------------------------------------------------------------



(b)          add at the end of clause (6): “provided in each case that until the
occurrence of a Sponsor Disposition and Offer, any such whole-plant acquisition
must be existing or Pending as of September 2, 2016;”


(c)          add at the end of clause (12): “provided that until the occurrence
of a Sponsor Disposition and Offer, any such Permitted Business Investments must
be existing or Pending as of September 2, 2016;” and


(d)          amend clause (16) to read: “other Investments made since the Issue
Date in any Person having an aggregate Fair Market Value at any time outstanding
(measured, with respect to each Investment, on the date such Investment was made
and without giving effect to subsequent changes in value) not to exceed the
greater of (A) $18.75 million or (B) 0.5% of Consolidated Total Assets
determined as of the date any Investment pursuant to this clause (B) is made;
provided that, following the occurrence of a Sponsor Disposition and Offer, if
any Investment pursuant to this clause (16) is made in any Person that is not a
Restricted Subsidiary of the Parent at the date of the making of such Investment
and such Person becomes a Restricted Subsidiary of the Parent after such date
(in compliance with the terms of this Indenture), such Investment shall
thereafter be deemed to have been made pursuant to clause (1) above and not this
clause (16) ; provided further that on the date of any Investment pursuant to
this clause (16) there shall be an Independent Board.”


SECTION 1.5          Clause (33) of the definition of “Permitted Lien” in the
Indenture is hereby amended to:


(a)          change the reference to “(i) $50.0 million or (ii) 1.5% of
Consolidated Total Assets” to “(i) $12.5 million or (ii) 0.375% of Consolidated
Total Assets” and


(b)          delete the period at the end of the clause and add at the end of
the clause: “; provided that there is an Independent Board on the date of
incurrence of such Lien or Indebtedness.”


SECTION 1.6          Section 4.01 of the Indenture is hereby amended to:


(a)          add the following after the phrase “in the manner provided in the
Notes”:


“(and, with respect to the special interest referred to in the second paragraph
of this Section 4.01, as provided in such second paragraph)”; and 


(b)          add the following new paragraph at the end thereof:


“Beginning on September 6, 2016 through and including December 6, 2016,
additional special interest will accrue on the Notes at a rate equal to 4.0% per
annum (which such special interest shall cease to accrue after December 6,
2016), which shall be in addition to interest as provided in the Notes and
payable in the same manner as such other interest payments on the Notes on the
Interest Payment Date immediately following December 6, 2016.”


-5-

--------------------------------------------------------------------------------



SECTION 1.7          Section 4.03(f) of the Indenture is hereby amended to
reference Section 6.01(3) instead of Section 6.01(4).


SECTION 1.8          Sections 4.07(a)(i) and (ii) of the Indenture (i.e., the
text beginning with “(i) if the Fixed Charge Coverage Ratio” through the end of
Section 4.07(a)) are hereby amended and restated in their entirety to read as
follows (including the addition of a new clause (iii)):


“(i) if the Fixed Charge Coverage Ratio for the applicable Test Period at the
time of such Restricted Payment is greater than or equal to 1.75 to 1.00, such
Restricted Payment, together with the aggregate amount of all other Restricted
Payments made by the Parent and its Restricted Subsidiaries since July 1, 2016
(excluding Restricted Payments permitted by clauses (2) through (13) of Section
4.07(b) or clause (ii) below), is less than the sum, without duplication, of:
 
(A) Cumulative CAFD, determined as of the date such Restricted Payment is made;
provided that until the occurrence of a Sponsor Disposition and Offer, for each
fiscal quarter that begins after June 30, 2016 and in which a Sponsor
Disposition and Offer does not occur, Cumulative CAFD shall only be increased by
the lesser of (x) 70% of CAFD otherwise calculated pursuant to the definition
thereof for such fiscal quarter and (y) $15.0 million for the fiscal quarter
ending September 30, 2016 and $21.0 million for any subsequent fiscal
quarter; plus 
 
(B) 100% of the aggregate net proceeds received by the Parent (including the
Fair Market Value of the Capital Stock of a Permitted Business or long-term
assets used or useful in a Permitted Business) since July 1, 2016 (x) as a
contribution to its common equity capital or (y) in consideration of the sale or
issuance of Equity Interests of the Parent (other than Disqualified Stock) or
from the issue or sale of convertible or exchangeable Disqualified Stock of the
Parent or the Issuer or convertible or exchangeable debt securities of the
Parent or the Issuer, in each case that have been converted into or exchanged
for Equity Interests of the Parent or any direct or indirect parent of the
Parent (other than Equity Interests (or Disqualified Stock or debt securities)
sold to a Subsidiary of the Parent); plus 
 
(C) to the extent that any Restricted Investment that was made after July 1,
2016 is sold for cash or otherwise liquidated or repaid for cash, 100% of the
aggregate amount received by the Parent or its Restricted Subsidiaries in cash
and the Fair Market Value of property other than cash received; plus 
 
(D) the net reduction in Restricted Investments after July 1, 2016 resulting
from dividends, liquidating distributions, redemptions, repayments of loans or
advances, or other transfers of assets in each case to the Parent or any of its
Restricted Subsidiaries from any Person (including, without limitation,
Unrestricted Subsidiaries and Joint Ventures) or from redesignation of
Unrestricted Subsidiaries as Restricted Subsidiaries, in the case of each of the
foregoing items (B), (C) and (D) for purposes of this clause (i), to the extent
such amounts have not been included in Cumulative CAFD for any period commencing
on or after July 1, 2016 (items (B), (C) and (D) being referred to collectively
as “Incremental Funds”); minus 

 
-6-

--------------------------------------------------------------------------------



(E) the aggregate amount of Incremental Funds expended since July 1, 2016
pursuant to this clause (i) or clause (iii) below; minus
 
(F) the aggregate amount of Excess Settlement Amounts paid after September 2,
2016 and designated to this Item (F) pursuant to Section 4.20(b);
 
provided that at the time of a Restricted Payment pursuant to this clause (i)
there is an Independent Board or the Sponsor Independent Directors have
unanimously voted in favor of such Restricted Payment; provided further, until
the occurrence of a Sponsor Disposition and Offer, the reference to “1.75” in
this clause (i) shall be replaced with “2.25”; or
 
(ii) if such Restricted Payment is not an Equity Restricted Payment and if the
Fixed Charge Coverage Ratio for the applicable Test Period at the time of such
Restricted Payment is greater than or equal to 1.75 to 1.00, such Restricted
Payment, together with the aggregate amount of all other Restricted Payments
made by the Parent and its Restricted Subsidiaries since July 1, 2016 (excluding
Restricted Payments permitted by clauses (2) through (13) of Section 4.07(b) or
made under clauses (i) above or (iii) below), is less than:
 
(A)          $50 million; minus
 
(B)          the aggregate amount of Excess Settlement Amounts paid after
September 2, 2016 and designated to this Item (B) pursuant to Section 4.20(b);
provided that at the time of a Restricted Payment pursuant to this clause (ii)
there is an Independent Board or the Sponsor Independent Directors have
unanimously voted in favor of such Restricted Payment; provided further, until
the occurrence of a Sponsor Disposition and Offer, the reference in this clause
(ii) to “1.75” shall be replaced with “2.25”; or
 
(iii) if the Fixed Charge Coverage Ratio for the applicable Test Period at the
time of such Restricted Payment is less than 1.75 to 1.00, such Restricted
Payment, together with the aggregate amount of all other Restricted Payments
made by the Parent and its Restricted Subsidiaries during the quarter in which
such Restricted Payment is made (excluding Restricted Payments permitted by
clauses (2) through (13) of Section 4.07(b)) is less than the sum, without
duplication, of:
 
(A) $25.0 million less the aggregate amount of all Restricted Payments made by
the Parent and its Restricted Subsidiaries pursuant to this clause (iii)(A)
during the period beginning on July 1, 2016 and ending on the last day of the
fiscal quarter immediately preceding the quarter in which such Restricted
Payment is made; plus
 
(B) Incremental Funds to the extent such amounts have not been expended on or
after July 1, 2016 pursuant to this clause (iii) or clause (i) above (including
any amounts that were included in Cumulative CAFD for any period commencing on
or after July 1, 2016 and expended pursuant to clause (i) above);


-7-

--------------------------------------------------------------------------------



provided that at the time of a Restricted Payment pursuant to this clause (iii)
there is an Independent Board or the Sponsor Independent Directors have
unanimously voted in favor of such Restricted Payment; provided further, until
the occurrence of a Sponsor Disposition and Offer, the reference in this clause
(iii) to “1.75” shall be replaced with “2.25.”
 
Notwithstanding any of the foregoing to the contrary, the amount of Incremental
Funds will not be increased as a result of the Organizational Transactions.”


SECTION 1.9          Section 4.07(b)(14) of the Indenture is hereby amended to:


(a)          change the reference to “(i) $10 million or (ii) 0.25% of
Consolidated Total Assets” to “(i) $2.5 million or (ii) 0.0625% of Consolidated
Total Assets”; and


(b)          delete the period at the end of the clause and add: “; provided
that on the date of any such additional Restricted Payments there is an
Independent Board.”


SECTION 1.10          Section 4.09(a) of the Indenture is hereby amended to:


(a)          change the reference to “2.0” to “3.0”; and


(b)          delete the period at the end of the clause and add: “; provided
that on the date of any such incurrence there is an Independent Board.”


SECTION 1.11          Section 4.09(b)(1) of the Indenture is hereby amended to:


(a)          change the reference to “the greatest of (A) $750.0 million, (B)
20.0% of Consolidated Total Assets, determined as of the date of each incurrence
pursuant to this clause (1)(i)(B), and (C) 2.5x CFADS for the applicable Test
Period, determined as of the date of each incurrence pursuant to this clause
(1)(i)(C)” to “$350.0 million”; and


(b)          add at the end of the clause: “provided that on the date of any
such incurrence there is an Independent Board;”


SECTION 1.12          Section 4.09(b)(15) of the Indenture is hereby amended to
replace the clause in its entirety with “Intentionally omitted;”.


SECTION 1.13          Section 4.09(b)(20) of the Indenture is hereby amended to:


(a)          change the reference to “(i) $125.0 million or (ii) 3.0%” to “(i)
$31.25 million or (ii) 0.75%”; and


(b)          add at the end of the clause: “provided that on the date of any
such incurrence there is an Independent Board;”


-8-

--------------------------------------------------------------------------------



SECTION 1.14          Section 4.09(b)(21) of the Indenture is hereby amended to
replace the clause in its entirety with “Intentionally omitted;”.


SECTION 1.15          Section 4.11 of the Indenture is hereby amended to include
at the end a new clause (c):


“(c) Notwithstanding the foregoing, the Parent will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, enter into any material
transaction or series of related transactions (including, without limitation,
the sale, purchase, exchange or lease of assets or property or the rendering of
any service) related to any Project with a Sponsor Related Party that is (a) not
in the ordinary course of business or (b) not existing or Pending as of
September 2, 2016, unless approved by the Corporate Governance and Conflicts
Committee of TerraForm or Parent (or, if at any time TerraForm is not the sole
managing member of the Parent, (x) the Corporate Governance and Conflicts
Committee of Parent or (y) the Board of Directors of Parent (including a
majority of the independent directors of such Board of Directors, to the extent
applicable)).”


SECTION 1.16          Section 4.17 of the Indenture is hereby amended to delete
the word “and” at the end of clause (1), replace the period at the end of clause
(2) with “; and” and include at the end a new clause (3), as follows,
immediately following clause (2):


“(3) such Subsidiary was not a Restricted Subsidiary as of September 2, 2016
and is not a Restricted Subsidiary to whom a Subsidiary that was a Restricted
Subsidiary as of September 2, 2016 sold, assigned, transferred, conveyed or
otherwise disposed all or substantially all of its property or assets.”


SECTION 1.17          Section 4.18 of the Indenture is hereby amended to replace
the section in its entirety with “Intentionally omitted”.


SECTION 1.18          A new Section 4.19 Cancellation of Notes Held by Certain
Persons is hereby added to the Indenture as follows:


“Section 4.19 Cancellation of Notes Held by Certain Persons


          Notes owned as of September 2, 2016, or acquired thereafter, by
TerraForm, the Parent or any Restricted Subsidiary shall be delivered as soon as
practicable (but in any event within 15 days of the completion of such
acquisition) to the Trustee for cancellation.”


-9-

--------------------------------------------------------------------------------



SECTION 1.19          A new Section 4.20 Limitation on Excess Settlement Amounts
is hereby added to the Indenture as follows:


“Section 4.20 Limitation on Excess Settlement Amounts


Prior to the public announcement of a binding M&A Transaction or of a Sponsor
Disposition that has been approved by the Board of Directors of TerraForm, which
M&A Transaction or Sponsor Disposition includes an offer made pursuant to
section 4.15 or an offer (or binding agreement to make an offer) by TerraForm
(or one of its affiliates) or a third party to each Holder to repurchase all or
any part (being not less than $2,000 or an integral multiple in excess of
$1,000) of the Holder’s Notes, at a purchase price in cash at least equal to
101% of the aggregate principal amount of Notes repurchased, plus accrued and
unpaid interest, if any, on the Notes repurchased on the date of purchase, on
terms no less favorable to Holders than those contained in Section 4.15, except
that notice of such offer may be delivered to each Holder (with a copy to the
Trustee) within 90 days following such the completion of such M&A Transaction or
Sponsor Disposition, the Issuer and the Parent shall not, and shall cause each
Restricted Subsidiary not to, settle or pay any settlement amount in respect of
any litigation claim (or provide cash to an affiliate to be used by such
affiliate to settle or pay any settlement amount in respect of any litigation
claim) involving payment of Excess Settlement Amounts, unless:
 
(a)          the Board of Directors of TerraForm or the Corporate Governance and
Conflicts Committee of TerraForm or the Parent, as applicable, has approved such
settlement or other disposition and, in the case of a settlement on account of a
Junior Claim, has reasonably determined that the payment of such Excess
Settlement Amounts can be made in compliance with Section 4.20(b) hereof; and


(b)          at the time of payment of any Excess Settlement Amount for
settlement of Junior Claims, (i) Issuer shall designate such Excess Settlement
Amount to either item (F) of Section 4.07(a)(i), item (B) of Section 4.07(a)(ii)
or a combination thereof and (i) Issuer shall not designate amounts thereto
that, after giving effect thereto, would result in either the amount available
for Restricted Payments under Section 4.07(a)(i) or the amount available for
Restricted Payments under Section 4.07(a)(ii) to be less than zero.”


SECTION 1.20          A new Section 4.21 Repayment of and Reborrowing under
Credit Facility is hereby added to the Indenture as follows:


“Section 4.21 Repayment of and Reborrowing under Credit Facility


(a)          As soon as practicable after September 2, 2016, but in any event
not later than five (5) Business Days thereafter, the Issuer shall repay all
outstanding Indebtedness borrowed under the Credit Agreement; provided that the
Issuer may maintain outstanding letters of credit existing on September 2, 2016
to the extent that the total amount of such Letters of Credit does not exceed $1
million and may renew or extend (automatically or voluntarily) any such letter
of credit.
 
(b)          After the date of such repayment, the Parent will not, and will not
permit any Restricted Subsidiary, to borrower any Indebtedness (including, for
the avoidance of doubt, any letters of credit other than the existing
outstanding letters of credit or the extension or renewal of such letters of
credit) under the Credit Agreement until the earlier to occur of (i) six months
following the date on which the requirement of clause (a) of this Section 4.21
has been satisfied and (ii) the occurrence of a Sponsor Disposition and Offer.”
-10-

--------------------------------------------------------------------------------



SECTION 1.21          A new Section 4.22 Additional Advisor Disclosure is hereby
added to the Indenture as follows:


“Section 4.22 Additional Advisor Disclosure


The Issuer and the Parent shall comply in all material respects with the Advisor
Disclosure Letter unless such letter has been terminated in accordance with its
terms.”


SECTION 1.22          Section 6.01(3) of the Indenture is hereby amended to add
“or 4.22” immediately after “Section 4.03”.


SECTION 1.23          Section 8.03 of the Indenture is hereby amended to change
the reference to “Sections 3.09, 4.03, 4.04, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12,
4.13, 4.15, 4.16 and 4.17 and clause (4) of Section 5.01” to “Sections 3.09,
4.03, 4.04, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.15, 4.16, 4.17, 4.19,
4.20, 4.21 and 4.22 and clause (4) of Section 5.01”.
 
ARTICLE II.          MISCELLANEOUS.
 
SECTION 2.1.          CAPITALIZED TERMS. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Indenture.
 
SECTION 2.2.          NO RECOURSE AGAINST OTHERS. No director, officer,
employee, member, manager, incorporator or stockholder of the Issuer or any
Guarantor, as such, will have any liability for any obligations of the Issuer or
the Guarantors under the Notes, the Indenture as supplemented by this
Supplemental Indenture, the Note Guarantees, or for any claim based on, in
respect of, or by reason of, such obligations or their creation. Each Holder by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes. The waiver may not be
effective to waive liabilities under the federal securities laws.
 
SECTION 2.3.          NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF
NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE
WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT
THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY. EACH OF THE ISSUER, THE GUARANTORS, THE TRUSTEE AND THE HOLDERS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THE INDENTURE AS SUPPLEMENTED BY THIS SUPPLEMENTAL INDENTURE, THE NOTES, THE
NOTE GUARANTEES OR THE TRANSACTION CONTEMPLATED HEREBY AND THEREBY.

 
SECTION 2.4.          COUNTERPARTS. The parties may sign any number of copies of
this Supplemental Indenture. Each signed copy shall be an original, but all of
them together represent the same agreement.

-11-

--------------------------------------------------------------------------------



SECTION 2.5.          EFFECT OF HEADINGS. The Section headings herein are for
convenience only and shall not affect the construction hereof.

 
SECTION 2.6.          THE TRUSTEE. The Trustee shall not be responsible in any
manner whatsoever for or in respect of the validity or sufficiency of this
Supplemental Indenture or for or in respect of the recitals contained herein,
all of which recitals are made solely by the Issuer and the Guarantors.

SECTION 2.7.          RATIFICATION OF INDENTURE; SUPPLEMENTAL INDENTURES PART OF
INDENTURE. The Indenture, as supplemented and amended by this Supplemental
Indenture, is in all respects ratified and confirmed and the terms, conditions
and provisions thereof, as supplemented and amended by this Supplemental
Indenture, shall remain in full force and effect. This Supplemental Indenture
shall form a part of the Indenture for all purposes, and every Holder heretofore
or hereafter shall be bound hereby.

SECTION 2.8.          EFFECTIVENESS. This Supplemental Indenture (including the
amendments contained in Article I herein) shall be effective as of the date
hereof.
 
[Remainder of Page Intentionally Left Blank]
-12-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.



 
TERRAFORM GLOBAL OPERATING, LLC
 
as Issuer
         
By:
TERRAFORM GLOBAL, LLC,
    Its Sole Member and Sole Manager          
By:
/s/ Yana Kravtsova
   
Name:
Yana Kravtsova
   
Title:
Senior Vice President, General Counsel and Secretary
         
TERRAFORM GLOBAL, LLC
 
as Parent Guarantor
         
By:
/s/ Yana Kravtsova
   
Name:
Yana Kravtsova
   
Title:
Senior Vice President, General Counsel and Secretary

 
-13-

--------------------------------------------------------------------------------

 

 
EM HOLDINGS 18, LLC
 
as Guarantor
         
By:
TERRAFORM GLOBAL OPERATING, LLC,
   
its Sole Member and Sole Manager
         
By:
TERRAFORM GLOBAL, LLC,
   
its Sole Member and Sole Manager
         
By:
/s/ Yana Kravtsova
   
Name:
Yana Kravtsova
   
Title:
Senior Vice President, General Counsel and Secretary
         
TERRAFORM GLOBAL INTERNATIONAL HOLDINGS B.V.
 
as Guarantor
         
By:
/s/ S.I. Rep
   
Name:
S.I. Rep
   
Title:
Managing Director
         
SE EMERGING MARKETS SOLAR HOLDINGS PTE. LTD.
 
as Guarantor
         
By:
/s/ Sander Hubbers
   
Name:
Sander Hubbers
   
Title:
Director

 
-14-

--------------------------------------------------------------------------------

 

 
U.S. BANK NATIONAL ASSOCIATION,
 
as Trustee
         
By:
/s/ Richard Prokosch
   
Name:
Richard Prokosch
   
Title:
Vice President

 
-15-

--------------------------------------------------------------------------------